                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 ORTIZ JACKSON                                                              CIVIL ACTION

 VERSUS                                                                        NO. 16-15959

 DARRELL VANNOY, WARDEN                                                   SECTION: “H”(3)


                                         ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the Petitioner’s objection to the

Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Ortiz

Jackson is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 21st day of February, 2020.




                                           __________________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE
